Citation Nr: 0106987	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-27 193A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation in excess of 40 
percent for residuals of a rat bite injury to the right hand.  

2.  Entitlement to an original compensable evaluation for 
residuals of a postoperative groin flap revision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
June 1980.  

This appeal arise from an August 1995 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 1995, the RO denied service connection for residuals 
of a rat bite injury and the groin flap revision.  The 
veteran perfected his appeal on these issues.  In a January 
1997 rating determination, the RO granted service connection 
for residuals of a rat bite injury and the groin flap 
revision and assigned 40 percent and noncompensable 
disability evaluation, respectively, effective August 25, 
1994, the date of the veteran's request for service 
connection.  The veteran expressed disagreement with the 
assigned disability evaluations.  

As the veteran noted disagreement with the assignment of the 
initial ratings and has properly perfected his appeal as to 
these issues, the propriety of each rating from August 25, 
1994, through the point in time when a final resolution has 
been reached, is currently before the Board.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

The Board notes that at the time of his December 2000 hearing 
before the undersigned Board Member, the veteran testified 
that he was currently receiving treatment for his hand 
disability at a VA Outpatient Clinic in downtown Los Angeles.  
These record are not part of the claims folder.

The Board further observes that at the time of his December 
2000 hearing, the veteran reported that he was in receipt of 
Social Security Disability benefits for both a heart 
condition and his groin flap revision.  The Social Security 
records to which the veteran refers have not been associated 
with the claims folder.  The Court has held that where there 
has been a determination that the veteran is entitled to 
Social Security benefits, the records concerning that 
decision are often needed by VA for evaluation of pending 
claims and must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

As to the groin flap revision, the Board notes that the 
veteran complained that the scar site caused him continuous 
pain.  The pain reported by the veteran is not supported by 
the findings at the time of the March 1999 VA examination.  
It appears that there may have been an increase in severity 
in the pain being caused by the groin flap revision.  VA is 
obliged to afford veteran's contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992). 

The Board also notes that the RO, in an August 1998 rating 
determination, denied entitlement to a total disability 
evaluation based upon individual unemployability.  In 
September 1998, the veteran filed what could possibly be 
construed as a notice of disagreement.  At the time of his 
December 2000 hearing , the veteran clarified that he was 
pursuing the issue of a total disability evaluation based on 
individual unemployability.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  Ledford v. West, 136 
F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to a total disability 
evaluation based upon individual 
unemployability, and he should be advised 
of the requirements necessary to perfect 
a timely appeal.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for residuals of the rat bite 
injury to the right hand or for treatment 
for the groin flap revision.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding records of VA 
treatment, including all records from the 
Temple Street VA outpatient clinic and 
all records from the Cedars-Sinai Medical 
Center.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The RO should schedule the veteran 
for appropriate examinations to determine 
severity of his service-connected rat 
bite residuals of the right hand.  The 
examinations should include all indicated 
tests and studies.  The examiner should 
also report the fingers affected by the 
rat bite and subsequent surgery.  Whether 
the veteran is able to bring the affected 
fingers to within two inches (5.1 
centimeters) of the transverse fold of 
the hand.  The examiner should also 
report whether there is any neurological 
disability.  If such disability is 
identified the examiner should identify 
the nerves involved and whether there is 
total or partial paralysis of those 
nerves.  If partial paralysis is present 
the examiner should express an opinion as 
to whether such partial paralysis is 
"mild" "moderate" or "severe."  The 
claims folder and a copy of this remand 
must be made available to the examiners 
for review prior to the examinations.

The examiners is also requested to 
comment on the absence or presence of the 
following:  "griffin claw" deformity, 
due to flexor contraction of the ring and 
little fingers; atrophy in the dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of the ring 
and little fingers; inability to spread 
the fingers (or reverse) or to adduct the 
thumb; or flexion of wrist weakened.  The 
examiners are further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiner should determine whether the 
right hand disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner is also requested to express 
an opinion as to the impact of the right 
hand disability on the veteran's ability 
to maintain gainful employment.

6.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the severity of the 
veteran's service-connected right groin 
flap revision residuals.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  As to the scars, the 
examiners should note whether they are 
superficial and poorly nourished, 
repeatedly ulcerated, or tender and 
painful on objective demonstration.  The 
examiner is further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

8.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for residuals of a 
rat bite to the right hand and residuals 
of a groin flap revision, with 
consideration of the newly enacted 
legislation and the provisions of 
38 C.F.R. § 3.321(b)(1). 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examinations requested in this remand are 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


